EXHIBIT 10.1

ZYGO CORPORATION
2002 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT

                AGREEMENT, made as of the ___ day of _________, 200_, by and
between Zygo Corporation, a Delaware corporation (the “Company”), and
_______________ (the “Participant”).

W I T N E S S E T H:

                WHEREAS, pursuant to the Zygo Corporation 2002 Equity Incentive
Plan (the “Plan”), the Company desires to grant the Participant, and the
Participant desires to accept, an award of Restricted Stock on the terms and
conditions set forth in this Agreement and the Plan.

                NOW, THEREFORE, the parties hereto agree as follows:

                1.           Grant. In consideration of future services to the
Company, the Company hereby grants to the Participant ______ shares of the
Company’s common stock, $.10 par value per share (the “Common Stock”), subject
to the restrictions and risk of forfeiture contained herein and upon the other
terms and conditions set forth in this Agreement and the Plan. During the period
which the shares of Common Stock are subject to the restrictions and risk of
forfeiture contained herein, such shares shall be referred to as “Restricted
Stock.”

                2.           Restrictions; Risk of Forfeiture. The Restricted
Stock may not be sold, assigned, transferred, disposed of, pledged or otherwise
hypothecated by the Participant. Any attempted sale, assignment, transfer,
disposition, pledge or hypothecation of shares of Restricted Stock shall be void
and of no effect and the Company shall have the right to disregard the same on
its books and records and issue “stop transfer” instructions to its transfer
agent. The Restricted Stock may be forfeited to the Company pursuant to Section
4, at which time the Company shall have the right to instruct the Company’s
transfer agent to transfer the Restricted Stock to the Company. Notwithstanding
anything herein to the contrary, the Committee may, in its sole discretion,
accelerate or waive the restrictions and risk of forfeiture to which the shares
of Restricted Stock are subject, in whole or in part, based on such factors as
the Committee may determine in its sole discretion.

                3.           Expiration of Transfer Restrictions and Risk of
Forfeiture. Except as provided herein or the Plan, the restrictions and risk of
forfeiture to which the shares of Restricted Stock are subject shall expire, and
the shares of Restricted Stock shall vest, with respect to the percentage of
shares of Restricted Stock set forth below on the vesting dates set forth below,
provided that the Participant remains continuously employed by the Company
through each applicable vesting date.

                              Percentage of Shares Vesting
                                           Vesting Dates




                4.           Termination of Employment.

                              (a)          Death; Disability. If the
Participant’s employment with the Company is terminated due to his death or
Disability (as defined on Exhibit A hereto), the restrictions and risk of
forfeiture to which the shares of Restricted Stock are subject shall immediately
lapse and all shares of Restricted Stock shall become fully vested.

                              (b)          Termination by the Company for Cause.
If the Participant’s employment is terminated by the Company for Cause (as
defined on Exhibit A hereto), all shares of Restricted Stock shall be
immediately forfeited to the Company.

                              (c)          Voluntary Termination. If the
Participant’s employment with the Company is voluntarily terminated by the
Participant, all shares of Restricted Stock shall be immediately forfeited to
the Company.

                              (d)          Termination by the Company without
Cause. If the Participant’s employment is terminated by the Company without
Cause: (b) the restrictions and risk of forfeiture with respect to a Pro-Rata
Portion (as defined on Exhibit A hereto) of the shares of Restricted Stock shall
immediately lapse; and (c) all remaining shares of Restricted Stock shall be
immediately forfeited to the Company.

1

--------------------------------------------------------------------------------

                5.           Rights as a Stockholder. All voting rights with
respect to the Restricted Stock shall be exercisable by the Participant
notwithstanding the restrictions imposed on the Restricted Stock herein. Any
cash dividends paid on the Restricted Stock shall be remitted to the
Participant, subject to applicable withholding. Shares of Common Stock
distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, with respect to the Restricted Stock shall
be subject to the restrictions and risk of forfeiture to the same extent as the
Restricted Stock.

                6.           Stock Certificates. Unless the Committee elects
otherwise, the shares of Restricted Stock shall be evidenced by book entries on
the Company’s stock transfer records pending the lapse of the restrictions
thereon. The Participant shall execute and deliver to the Company a duly signed
stock power, endorsed in blank, relating to the shares of Restricted Stock.

                7.           No Employment Rights. Nothing contained in the Plan
or this Agreement shall confer upon the Participant any right with respect to
the continuation of his employment with the Company or interfere in any way with
the right of the Company at any time to terminate such employment or to increase
or decrease, or otherwise adjust, the other terms and conditions of the
Participant’s employment.

                8.           Provisions of the Plan Control. The provisions of
the Plan, the terms of which are incorporated in this Agreement, shall govern if
and to the extent that there are inconsistencies between those provisions and
the provisions hereof. The Participant acknowledges receipt of a copy of the
Plan prior to the execution of this Agreement.

                9.           Tax Withholding. The Participant acknowledges that
the Participant (and not the Company) shall be responsible for any tax liability
that may arise as a result of this award of Restricted Stock. As a condition to
the lapse of restrictions on the Restricted Stock, or in connection with any
other event that gives rise to a federal or other governmental tax withholding
obligation on the part of the Company relating to the Restricted Stock, the
Company may (d) deduct or withhold (or cause to be deducted or withheld) from
any payment or distribution to the Participant whether or not pursuant to the
Plan; or (e) require the Participant to remit cash (through payroll deduction or
otherwise), in each case, in an amount sufficient in the opinion of the Company
to satisfy such withholding obligation. At the sole discretion of the Committee,
the Participant may satisfy the withholding obligation described under this
Section 9 by tendering previously-owned shares of Common Stock having a Fair
Market Value equal to the amount of tax to be withheld.

                10.         Governing Law. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware, without
regard to its principles of conflict of laws.

                11.         Miscellaneous. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and may
not be modified other than by written instrument executed by the parties.

                IN WITNESS WHEREOF, this Agreement has been executed as of the
date first above written.

      ZYGO CORPORATION       By:_____________________________________________  
        Name:               Title:

2

--------------------------------------------------------------------------------

EXHIBIT A
Certain Definitions

              For purposes of this Agreement, the following terms shall have the
following meanings:

              “Cause” shall mean: (i) in the case where there is no employment
agreement between the Participant and the Company in effect on the date hereof
that defines “cause” (or words of like import), a termination classified by the
Company, in its sole discretion, as a termination due to the Participant’s
dishonesty, fraud, insubordination, willful misconduct, refusal to perform
services or materially unsatisfactory performance of duties; or (ii) in the case
where there is an employment agreement between the Participant and the Company
in effect on the date hereof that defines “cause” (or words of like import), a
termination that is or would be deemed for “cause” (or words of like import) as
classified by the Company, in its sole discretion, under such agreement.

              “Disability” shall mean “total and permanent disability” (within
the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended).

              “Pro-Rata Portion” shall mean the number of shares of Restricted
Stock (with fractional shares being rounded up or down to the nearest whole
share) determined, as of the date of termination of the Participant’s employment
with the Company, by subtracting B from A, where:

A              is the total number of shares of Restricted Stock awarded
pursuant to Section 1 hereof multiplied by a fraction, the numerator of which is
the number of full months of employment with the Company completed by the
Participant following the date hereof, and the denominator of which is
_________; and   B              is the total number of shares of Restricted
Stock which have become vested pursuant to Section 3 hereof.

3

--------------------------------------------------------------------------------